                Case 21-10114-PDR           Doc 50      Filed 03/08/21      Page 1 of 1




                                                 UNITED STATES BANKRUPTCY COURT
                                                 SOUTHERN DISTRICT OF FLORIDA
                                                 FT LAUDERDALE DIVISION

                                                 CASE NO.: 21-10114-PDR
                                                 CHAPTER 11 Subchapter V

IN RE:

BURGER MIAMI, LLC

      Debtor.
___________________________/


                              NOTICE TO WITHDRAW DOCUMENT

         Debtor, BURGER MIAMI, LLC, by and through the undersigned attorney, provides this Notice of

Withdrawal of the Certificate of Service [DE 49], filed March 8, 2021 and states:

         1.     The incorrect case number was inadvertently listed on the document.

         2.     The corrected document will be subsequently and properly filed.

         3.     Accordingly, the originally filing at DE 49 is to be withdrawn.

                                    CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida, and I am in compliance with the additional qualifications to practice in this
Court set forth in Local Rule 2090-1(A) and that a true and correct copy of the foregoing was provided via
EM/ECF and/or Regular U.S. mail to all necessary parties on this 8th day of March 2021.

                                                                 BORBON & ASSOCIATES, P.A.
                                                                 Attorney for Debtor
                                                                 814 Ponce de Leon Blvd., Suite 210
                                                                 Coral Gables, FL 33134
                                                                 Telephone: (305) 595-3115
                                                                 j@borbonlaw.com

                                                         By:     /s/ Jerry Borbon
                                                                 Jerry A. Borbon
                                                                 Florida Bar No.: 43360
